Citation Nr: 0421008	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  99-18 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Whether new and material evidence, sufficient to reopen the 
claim of service connection for an innocently acquired 
psychiatric disorder, has been received.  



REPRESENTATION

Veteran represented by:	American Red Cross



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had honorable service from September 1936 to 
September 1940 and service under honorable conditions from 
April 1943 to March 1944.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of RO, which 
determined that new and material evidence to reopen the claim 
had not been received.  

In December 2002, the veteran withdrew a hearing request.  
See 38 C.F.R. § 20.704(e) (2003).  Accordingly, the Board 
will proceed with consideration of the claim based on the 
evidence of record, as he has requested.  

As set forth hereinbelow, the now reopened claim of service 
connection for an innocently acquired psychiatric disorder is 
being remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.  



FINDINGS OF FACT

1.  A November 1996 rating decision denying the veteran's 
claim of service connection for an acquired psychiatric 
disorder was not timely appealed.  

2.  The evidence which is not cumulative or redundant of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for an 
acquired psychiatric disorder has been received.  





CONCLUSION OF LAW

The additional evidence presented since November 1996 is new 
and material, and the claim of service connection for an 
acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Veteran Claims held that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  

However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless for the 
reasons specified hereinbelow.  See also Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004).  

VCAA applies to all pending claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of relevant evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  VCAA also requires VA to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5103, 5103A.  

VCAA, however, appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  

It is specifically noted that nothing in VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C. § 5103A(f).

Once a claim is reopened, VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  


Notice

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board believes that, with respect to this issue, which 
involves the matter of submission of new and material 
evidence, although VA's duty to assist appears to be 
circumscribed, the notice provisions of VCAA are still 
applicable.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue on appeal.  In this 
case, the RO undertook action that is consistent with the 
notification and assistance provisions of VCAA as it relates 
to new and material evidence claims, and then adjudicated the 
veteran's claim based on all the evidence of record.  

In the December 2002, April 2003 and August 2003 letters, 
August 1999 Statement of the Case, and January 2004 
Supplemental Statement of the Case, the RO complied with the 
notice requirements of VCAA and notified the veteran of the 
evidence he is expected to obtain and which evidence VA will 
obtain.  See 38 U.S.C.A. § 5103a; 38 C.F.R. § 3.159(b); see 
also Quartuccio, supra.  The RO also outlined the evidence 
needed to support the veteran's claim.  


Duty to Assist

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

However, the issue on appeal involves the matter of whether a 
previously denied claim may be reopened.  Under such 
circumstances, VA's duty to assist the veteran in the 
development of his claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The veteran 
has not pointed to any evidence pertinent to the issue on 
appeal which exists and which has not been associated with 
his VA claims folder.  

In short, the Board has carefully considered the provisions 
of VCAA in light of the record on appeal, and for the reasons 
expressed above finds that to the extent required the issue 
of whether new and material evidence has been submitted with 
respect to the claim of service connection for an acquired 
psychiatric disorder has been developed in conformity with 
the spirit of VCAA.  Accordingly, the Board will proceed to a 
decision on the issue on appeal.  



Law and Regulations

In general, RO decisions which are unappealed become final. 
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).  A final decision cannot be reopened unless new and 
material evidence is presented.  Pursuant to 38 U.S.C.A. § 
5108 (West 2002), VA must reopen a finally disallowed claim 
when "new and material" evidence is presented or secured with 
respect to that claim.  "If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, [VA] shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  See also Knightly v. Brown, 6 Vet. 
App. 200 (1994).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence 
is presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon 
the merits.  

Once it has been determined that a claimant has produced new 
and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new 
and old, after ensuring that the VA's statutory duty to 
assist the appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108 (West 1991); Elkins v. 
West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).  

In Evans v. Brown, 9 Vet. App. 273, 283 (1996), the Court 
further delineated the first step of the Manio analysis by 
dividing it into three questions.  The Court indicated that 
the first question for the decision maker is whether newly 
presented evidence is actually "new" in the sense that it was 
not of record at the time of the last final disallowance of 
the claim and is not merely cumulative of other evidence of 
record.  

The second question is whether the evidence is "probative" of 
the "issue at hand."  Evans, 9 Vet. App. at 283.  Evidence is 
probative when it tends to prove, or actually proves an 
issue.  The third question is whether, in light of all of the 
evidence of record, there is a reasonable possibility that 
the outcome of the claim on the merits would be changed.  
Dolan v. Brown, 9 Vet. App. 358, 361 (1996); Evans, 9 Vet. 
App. at 283.  

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  

Because the veteran filed his request to reopen his claim 
prior to that date, the earlier version of the law remains 
applicable in this case.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim." 38 C.F.R. § 
3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has further 
held that this presumption of credibility is not unlimited.  
Specifically, the Court has stated that Justus does not 
require VA to consider patently incredible evidence (e.g. the 
inherently false or untrue) to be credible.  Duran v. Brown, 
7 Vet. App. 216 (1994).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  


Factual Background 

The service medical records do not reflect treatment for a 
psychiatric disorder or complaints of psychiatric 
symptomatology.  

The October 1943 service records reflect that the veteran was 
absent without leave for a lengthy period due in part to a 
civilian prison sentence.  In February 1943, the veteran 
underwent court-martial proceedings and received a bad 
conduct discharge.  

The November 1974 Department of the Navy records reveal that 
the veteran's bad conduct discharge was amended to a general 
discharge.  

The August 1975 medical records reflect complaints of 
"nerves" and a recent history of anxiety neurosis was 
noted.  

In November 1975, the veteran filed a claim of service 
connection for a nervous disorder.  By May 1976 rating 
decision, the RO denied service connection for that 
disability.  The veteran received notice of the RO's 
determination that month.  

The June 1976 VA treatment records received in August 1976 
reflect a history of depression, social withdrawal and 
unemployment.  In June and July 1976, the veteran was 
hospitalized for psychiatric treatment.  

The veteran did not file a Substantive Appeal and in 
September 1976 withdrew his claim of service connection for 
an acquired psychiatric disorder.  As such, the May 1976 
rating decision eventually became final.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2003).  

In October 1994, the veteran filed a claim of service 
connection for an acquired psychiatric disorder citing 
symptoms of anxiety, depression and sleep disturbance.  

In October 1994, the RO received VA medical records dated 
from November 1975 to October 1976 reflecting psychiatric 
treatment.  Some but not all of the records are duplicative 
of June and July 1976 treatment records already associated 
with the claims file.  The RO also received May 1977 state 
and private medical records reflecting symptoms of anxiety 
and chronic depressive reaction.  

Thereafter the RO received copies of the veteran's service 
medical records already associated with the claims file.  

An October 1980 VA progress note indicates complaints of 
depression.  

The record also contains a written statement from the veteran 
received in October 1994 detailing various aspects of his 
Marine Corps service.  

By June 1995 rating decision, the RO denied service 
connection for a depressive neurosis as new and material 
evidence sufficient to reopen the finally decided claim had 
not been received.  The veteran was notified of this decision 
that month.  

Sometime thereafter, the RO received VA psychiatric records 
dated from February 1975 to August 1976.  The diagnostic 
impression was that of anxiety reaction.  

The September 1995 VA medical records reveal complaints of 
depression, poor sleep and appetite.  

By November 1996 rating decision, the RO denied service 
connection for depressive neurosis on the basis that new and 
material evidence to reopen that claim had not been received.  
The veteran was sent notice of this rating decision that 
month.  

In December 1996, the veteran filed a VA Form 9, which the RO 
determined was untimely as a substantive appeal to the June 
1995 rating decision.  The RO, however, accepted the document 
as a Notice of Disagreement to the November 1996 rating 
decision.  The veteran did not file a timely substantive 
appeal, and the November 1996 rating decision became final.  
Id.  

In June 1997, the RO accepted a statement from the veteran as 
a renewed claim of service connection for an acquired 
psychiatric disability.  

In a January 1998 written statement, the veteran indicated 
that he was treated badly by the police while stationed at 
Camp Pendleton and suffered despair due to his years with the 
Marine Corps.  

By November 1998 rating decision, the RO denied service 
connection for a nervous disorder as new and material 
evidence sufficient to reopen that claim had not been 
received.  

Sometime thereafter, the RO received VA medical records dated 
in December 1975 duplicative of medical evidence already of 
record.  The RO also received a May 1977 document from a 
state medical panel reflecting a diagnosis of chronic 
depressive reaction.  This document is also duplicative of 
evidence already of record.  

In May 1999, the veteran again filed a claim of service 
connection for an acquired psychiatric disorder.  

By June 1999 rating decision, the RO denied service 
connection for a nervous disorder as sufficient new and 
material evidence had not been received and the claim was not 
reopened.  

A September 1999 handwritten letter from a private physician 
indicated that the veteran had been suffering from anxiety 
since his service in the Marine Corps.  

An October 1999 written statement from the veteran's 
goddaughter indicated that the veteran had suffered from 
anxiety since service and that the "injustice" he 
experienced at the Marine Corps made him a "displaced 
person."  

A November 2000 letter from the veteran reflected that he had 
been traumatized since 1943 while he served with the Marine 
Corps.  

In or about June 2001, the veteran submitted copies of the 
May 1977 medical records already associated with the claims 
file.  

The veteran submitted written statements in or about June 
2001, July 2001, December 2001, June 2002, September 2002, 
December 2002, and April 2003 indicating essentially that the 
evidence submitted was new and that his present psychiatric 
disability was related to service.  

An October 2002 statement of a VA nurse indicated that the 
veteran was anxious and stressed.  

In May 2003, the veteran submitted the May 1977 records 
duplicative of records received several times in the past.  

In June 2003, the RO received a VA Medical Center (MC) 
treatment records dated beginning in October 1999.  A 
September 2000 progress note indicated that the veteran was a 
poor historian.  A May 2003 depression screen evaluation 
indicated that the veteran provided positive responses to 
depression and military sexual trauma questionnaires and that 
he had symptoms consistent with post-traumatic stress 
disorder (PTSD) as well as intrusive thoughts of service.  

The RO also received VAMC treatment records dated from June 
to August 2003.  

In December 2003, the RO received treatment records from 
another VAMC dated from 1984 to 1990.  

In March 2004, the veteran submitted a medical record 
reflecting that he had been prescribed medical for 
depression.  


Analysis

A review of the record, however, reveals that the last final 
rating decision is the one dated in November 1996.  The Board 
emphasizes that the veteran was sent notice of this decision 
that month.  

The records submitted after the last final decision in 
November 1996 contain psychiatric diagnoses that were of 
record prior thereto as well as duplicate copies of evidence 
such as the May 1977 records already submitted prior to 
November 1996.  

The new evidence includes statements from the veteran and a 
lay statement regarding the veteran's anxiety and the 
etiology thereof.  In addition the evidence includes a 
professional opinion indicating that the veteran exhibited 
symptoms consistent with PTSD resulting from experiences in 
service.  

The new evidence also contains a September 1999 private 
medical opinion indicating that the veteran's anxiety was 
related to service.  

The veteran's statements, the lay statement, psychiatric 
evidence that was not previously of record, the private 
medical opinion reflecting a nexus between the veteran's 
anxiety and service, and the opinion indicating symptoms 
consistent with PTSD constitute new evidence as they were not 
of record before the RO's last final decision in November 
1996.  Evans, supra.  

This evidence, moreover, is probative of the matter at hand.  
The new evidence is largely cumulative and repetitive of 
evidence already of record.  

The new psychiatric opinion, however, revealing symptoms 
consistent with PTSD due to sexual trauma in service 
indicates a possibility that the veteran's psychiatric 
disability is of service origin.  The September 1999 medical 
opinion reflecting a nexus between the veteran's anxiety and 
service is also probative of the issue on appeal.  

Pursuant to the foregoing discussion, the Board concludes 
that evidence provides a clearer picture of the origin of the 
veteran's acquired psychiatric disability or disabilities and 
is thus new and material sufficient to reopen the claim.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for an innocently acquired 
psychiatric disorder, the appeal to that extent is allowed, 
subject to further action as discussed hereinbelow.  



REMAND

The RO must ensure that the veteran has been appropriately 
apprised of the provisions of VCAA to include his and VA's 
respective responsibilities as to obtaining and furnishing 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The veteran has a current psychiatric disability and it is 
possible that he suffers from PTSD due to sexual trauma in 
service.  

In any event, the RO must schedule a psychiatric examination 
to diagnose all psychiatric disabilities and for an opinion 
regarding any such disability diagnosed.  

In the event that PTSD is diagnosed, the RO must take 
appropriate steps to assist the veteran in verifying his 
stressors.  

To ensure full compliance with Due Process requirements, the 
case is REMANDED for the following development:  

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio, 
supra.  

2.  Next, the RO must schedule a VA 
psychiatric examination in order to 
determine the nature and likely etiology 
of the claimed psychiatric disorder.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  Based on his/her 
review of the case, the examiner should 
offer an opinion as to the likelihood 
that the veteran has current innocently 
acquired psychiatric disability due to 
disease or injury in service.  

3.  The RO should review the claims file 
to ensure that all indicated development 
has been completed.  In particular, the 
RO should ensure that the requested 
examination and opinion are in complete 
compliance with the directives of this 
remand and, if they are not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Finally, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



